Exhibit 99.1 SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENT This SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of the 5th day of November, 2009, by and among Magnum Hunter Resources Corporation, a Delaware corporation (the “Company”), and each purchaser identified on the signature pages hereto (each, including its successors and assigns, a “Purchaser” and collectively, the “Purchasers”). WHEREAS, the Company filed a universal shelf registration statement on Form S-3 (the “Existing Registration Statement”) under the Securities Act that was declared effective by the Commission on October 15, 2009; WHEREAS, the Company is issuing and selling to each Purchaser, and each Purchaser is purchasing from the Company, Common Stock and Warrants pursuant to a “take-down” under the Company’s Existing Registration Statement; and WHEREAS, the Company is willing to grant, and the Purchasers desire that the Company grant, registration rights with respect to the Registrable Securities for which the Warrants are exercisable; NOW, THEREFORE, in consideration of the mutual covenants and agreements set forth herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: 1.
